Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 4-16, and 25 are withdrawn from further consideration. Applicant made the election of Group 11, directed to the embodiment in figures 28-34, with traverse, in the response dated 08/23/2021 is acknowledged. 
Applicant traverse that a) there is no search and/or burden with the respect to the separate embodiments, b) The restriction/election of species requires separate status in the art and different field of search.  
The examiner submits: 1) Note that the elected embodiment with the four legs and spring loaded mechanism must search in class A47B (TABLES; DESKS; OFFICE FURNITURE; CABINETS; DRAWERS; GENERAL DETAILS OF FURNITURE), subclass 3/0809, 3/0812, 31815) while the embodiment of fig. 1,  directed to drawbar or retractable handle being used in wheeled luggage, requires separate searches in Y10T16/473, A45C 13/26-262 and a45c2013/28 and A45F 2003/0827 (U shaped legs), the search specific to this embodiment in different class and would add thousands of references and clearly would impose a serious burden of search for the examiner.  Also all claims limitations must be searched and considered before patentabilities are ascertained.  These searches on all structures e.g., the reinforcing rod in claim 12, the control components in claim 14, each limitations must be search either in different classes or word search.  Work searching for each of these structure separately requires additional thousands of reference must be considered and also add burden on searching and examination. 2) With respect to the traversal that the Examiner is required to show separate status in the art, it seems applicant means the classification, this requirement is only needed in a restriction between inventions such 
¶ 8.01    Election of Species; Species Claim(s) Present
This application contains claims directed to the following patentably distinct species [1]. The species are independent or distinct because [2]:
…..
Examiner Note:
1. In bracket 1, identify the species and/or grouping(s) of patentably indistinct species from which an election is to be made. The species may be identified as the species of figures 1, 2, and 3, for example, or the species of examples I, II, and III, respectively. (emphasis added)

Also, note the requirement under the statute, the claims of an application can be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent or distinct.  As set forth above, the application comprises numerous inventions directed to numerus distinct embodiments.
35 U.S.C. 121. 
“If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions.”

MPEP 803 [R-3]    Restriction — When Proper

Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § **> 802.01, § 806.06, and § 808.01<) or distinct (MPEP  §  806.05 -  §  *> 806.05(j)<).


The specification is objected to:   a) the specification uses the term “in some embodiments” contradict itself when the drawings and the description using the same numerals 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the maximum length in claims 41-42.

Claims 23, 24, and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.   
Regarding claim 23, the recitation “equivalent component” renders the claim indefinite.  It is unclear what comprises the equivalent components in the claim.
It is unclear what is meant by “a maximum length which cannot occur when the support mechanisms are in the folded or support states” please identify the “maximum length”.  Please explain and identify where in the specification supports this limitation.  Also, applicant is required to identify all embodiments in the drawings readable by this limitation and identify the maximum length.


Claims 1, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bain (940421).   Bain teaches a suitcase 1 with support mechanisms at 2.  The support mechanism is configured to support the suitcase body and foldable with respect to the suitcase body.  
Claims 26, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Bain in view of Steiner (2984859).    Bain teaches the support mechanism includes at least two legs, wherein each of said two legs being movable between a folded state and a support state by pivoting about at least one respective hinge pin. Bain meets all claimed limitations except for the claimed hinge mechanism of the legs comprising a hinge pin and elastic each said elastic connector having a first end affixed to the leg and a second end being fixed to the suitcase body by a bracket and the folded and support states of each leg are stable.  
 Steiner teaches a support mechanism comprising a plurality of legs, each comprises a hinge pin 27 and an elastic connector 34 having a first end affixed to the leg at 36, and a second end being fixed to the suitcase body via a bracket at 35. Regarding the limitation where elastic connector having a maximum length which cannot occur when the support mechanisms are in the folded or support positions, note that the maximum length is when the elastic connector is aligned with the pin 24 since it is where the longest distance.

Claims 1, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chubb (4049091).  Chubb teaches a suitcase 12 with support mechanisms at 46/48/52/54/50 in fig. 3 and at 70 in fig. 8.  The support mechanism is configured to support the suitcase body and foldable with respect to the suitcase body.  
Claims 26, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chubb in view of Greenberg (3857343) or Upton (2139248).    Chubb teaches the support mechanism Chubb meets all claimed limitations except for the claimed hinge mechanism of the legs comprising a hinge pin and elastic each said elastic connector having a first end affixed to the leg and a second end being fixed to the rear body by a bracket and the folded and support states of each leg are stable.  
Upton teaches a support mechanism comprising a plurality of legs, each comprises a hinge pin 27 and an elastic connector having a first end affixed to the leg via portion, and a second end being fixed to the rear surface body at 30. Regarding the limitation where elastic connector having a maximum length which cannot occur when the support mechanisms are in the folded or support positions, note that the maximum length is when the elastic connector is aligned with the pin 27 as it moves from the two positions.  Geometrically, this is the position it extends the longest distance.
Greenberg teaches a support mechanism comprising a plurality of legs, each comprises a hinge pin 14c/16c and an elastic connector 20 having a first end affixed to the leg via portion at 18b, and a second end being fixed to the rear surface body at 18a. Regarding the limitation where elastic connector having a maximum length which cannot occur when the support mechanisms are in the folded or support positions, note that the maximum length is when the elastic connector is aligned with the pin 30 as it moves from the two positions.  Geometrically, this is the position it extends the longest distance.

Claims 1, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham (20020063072) or Mundle (6811006).  Pham teaches a suitcase with a support mechanism the .
Regarding claim 3, note body maintains horizontal in fig. 2 in Pham.
Claims 23, 24, 26, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pham or Mundle in view of Robers et al. (4144822) or Upton (2139248) or Steiner (2984859).   Pham or Mundle teaches the support mechanism includes at least two legs, wherein each of said two legs being movable between a folded state and a support state by pivoting.  Pham or Mundle meets all claimed limitations except for the claimed hinge mechanism of the legs comprising a hinge pin and elastic each said elastic connector having a first end affixed to the leg and a second end being fixed to the suitcase body by a bracket and the folded and support states of each leg are stable.   
Roberts teaches a support mechanism comprising a plurality of legs, each comprises a hinge pin 16 and an elastic connector having a first end affixed to the leg via portion 18, and a second end wherein said second end is fixed to the suitcase body via portion 16 by a bracket at 12.  Regarding the limitation where elastic connector having a maximum length which cannot occur when the support mechanisms are in the folded or support positions, note that the maximum length is when the elastic connector is at the edge of portion 24 immediately before falling down to notch at 23 in fig. 2.
Upton teaches a support mechanism comprising a plurality of legs, each comprises a hinge pin 27 and an elastic connector having a first end affixed to the leg via portion, and a second end being fixed to the body via a bracket at 30. Regarding the limitation where elastic connector having a maximum length which cannot occur when the support mechanisms are in 
Steiner teaches a support mechanism comprising a plurality of legs, each comprises a hinge pin 27 and an elastic connector 34 having a first end affixed to the leg at 36, and a second end being fixed to the suitcase body via a bracket at 35. Regarding the limitation where elastic connector having a maximum length which cannot occur when the support mechanisms are in the folded or support positions, note that the maximum length is when the elastic connector is aligned with the pin 24 since it is where the longest distance.
It would have been obvious to one of ordinary skill in the art to provide the support in Robers or Upton or Steiner to provide the alternative support for keeping the leg stable in both folded and support positions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733